LEWIS, J.,
dissenting.
It is well settled that the intent of section 101.161(1) is to ensure that voters are advised of the true meaning and purpose of a proposed constitutional amendment. See Askew v. Firestone, 421 So.2d 151, 156 (Fla.1982). This Court has recognized that “[a] ballot title and summary cannot either ‘fly under false colors’ or ‘hide the ball’ as to the amendment’s true effect.” Armstrong v. Harris, 773 So.2d 7, 16 (Fla.2000). I must dissent from the majority’s - holding approving the proposed ballot title and summary in the instant action, as it is clear that the singular and only purpose of this proposed amendment is not as printed, but is instead the unstated ulterior purpose of interfering with the relationship between injured citizens of Florida and representatives they may wish to secure to protect their, interests and, as a direct result, impact access to the courts as guaranteed in article I, section 21 of the Florida Constitution.
In Armstrong, this Court considered the following ballot title and summary:
BALLOT TITLE: PRESERVATION OF THE DEATH PENALTY; UNITED STATES SUPREME COURT INTERPRETATION OF CRUEL AND UNUSUAL PUNISHMENT BALLOT SUMMARY: Proposing an amendment to Section 17 of Article I of the State Constitution preserving the death penalty, and permitting any execution method unless prohibited by the Federal Constitution. Requires construction of the prohibition against cruel and/or unusual punishment to conform to United States Supreme Court interpretation of the Eighth Amendment. Prohibits reduction of a death sentence based on invalidity of execution method, and provides for continued force of sentence. Provides for retroactive applicability.
Armstrong, 773 So.2d at 16. The Court there held that the title and summary were misleading because they implied that the amendment would protect the rights of Florida citizens, when in fact the effect of the amendment would be to nullify rights. See id. at 17-18. This Court held that the ballot title and summary could not “fly under false colors” in such a manner. Moreover, the Court also held that the title and summary “hid the ball” from the voters by asserting that the purpose of the proposed amendment was - to “preserve” the death penalty, when the actual purpose was to nullify the Cruel or Unusual Punishment Clause of the Florida Constitution. See id. at 18. As the main target of the proposed amendment was not mentioned in the title and summary, this Court held that the ballot title and summary were defective. See id.1
*682In a similar manner, in Askew, this Court rejected an amendment because a proposed ballot title and summary failed to adequately inform the voters of the amendment’s true chief purpose. There, we considered the following ballot title and summary:
FINANCIAL DISCLOSURE REQUIRED BEFORE LOBBYING BY FORMER LEGISLATORS AND STATEWIDE ELECTED OFFICERS. Prohibits former legislators and statewide elected officers from representing other persons or entities for compensation before any state government body for a period of 2 years following vacation of office, unless they file full and public disclosure of their financial interests.
Askew, 421 So.2d at 153. We held that the title and summary were defective because they neglected to inform the public that the constitution already contained a two-year ban on lobbying, and the proposed amendment would actually abolish that provision. See id. at 155. We reasoned: “[T]he ‘proposal of amendments to the Constitution is a highly important function of government, that should be performed with the greatest certainty, efficiency, care and deliberation.’ ” Id. (quoting Crawford v. Gilchrist, 64 Fla. 41, 59 So. 963, 968 (1912)). Further, we emphasized that “lawmakers who are asked to consider constitutional changes, and the people who are asked to approve them, must be able to comprehend the sweep of each proposal from a fair notification in the proposition itself that it is neither less nor more extensive than it appears to be.” Id. (quoting Smothers v. Smith, 338 So.2d 825, 829 (Fla.1976)). See also Advisory Op. to the Att’y Gen. re Casino Authorization, Taxation and Regulation, 656 So.2d 466, 469 (Fla.1995) (finding a ballot title and summary misleading because they created the impression that casinos were allowed in Florida and failed to inform voters that most types of casino gaming were actually prohibited by statute).
FALSE PROMISE
The ballot title and summary presented here similarly fail, as they both fly under false colors and attempt to “hide the ball” from the voters and disguise a very clear end. They make false promises of benefits when they really take away and restrict existing rights. The sponsors of the proposed amendment assert that the chief purpose of the amendment is to guarantee that a claimant for medical liability with a contingency fee agreement will receive no less than seventy percent of the first $250,000 in damages and ninety percent of damages in excess of $250,000, exclusive of *683reasonable and customary costs and regardless of the number of defendants. Clearly, the proposed amendment as written portrays that it will provide protection for citizens by ensuring that they will actually personally receive a deceptive amount of all money determined as damages in any medical liability action. However, the amendment actually has the singular and only purpose of impeding a citizen’s access to the courts and that citizen’s right and ability to secure representation for a redress of injuries. Its purpose is to restrict a citizen’s right to retain counsel of his or her choice on terms chosen by the citizen and selected counsel and to thereby negatively impact the right of Florida citizens to seek redress for injuries sustained by medical malpractice. This is truly a wolf in sheep’s clothing.
Pursuant to Florida law, medical negligence actions are currently highly regulated, and, unquestionably, Florida’s citizens require the assistance of knowledgeable and experienced attorneys to navigate through the extensive and complicated process. Those attorneys who have worked years to gain expertise in this highly specialized field are certainly entitled to reasonable compensation. If enacted, the proposed amendment will not eliminate the process an injured citizen must follow, but is designed to and will undoubtedly eliminate the willingness of counselors to accept the responsibility for such matters with the economic restrictions imposed.
Prior to filing a legal action, a claimant is required to notify all prospective defendants of the claims. See § 766.106, Fla. Stat. (2003). At times, it is often difficult to initially identify those responsible for dear injuries. Once a claimant has filed notice with the prospective defendants, there are specific time periods and limitations that must be precisely followed before the actual legal action is considered timely filed. See § 766.106, Fla. Stat. (2003). Unlike all other areas of Florida law, our law now mandates that prior to initiating a medical negligence action, a claimant must conduct an entire presuit investigative process as a condition precedent to proceed with any claims. See §§ 766.203-766.206, Fla. Stat. (2003). Failure to follow this required presuit screening process constitutes a basis to defeat any claim even if the claim is absolutely valid and the damages enormous. See § 766.106, Fla. Stat. (2003).
Once an action has been filed, the court may require, upon motion by a health care provider, that the claim be submitted to an arbitration process that is totally nonbinding. See § 766.107, Fla. Stat. (2003). In the alternative, the parties may mutually agree to binding arbitration. See § 766.207, Fla. Stat. (2003). If the parties do not agree to binding arbitration, section 766.108 of the Florida Statutes (2003) requires that the parties participate in mandatory mediation and settlement conference activities prior to any trial. See § 766.108(l)-(2)(a), Fla. Stat. (2003). Clearly, before a claim is ever filed or a trial may begin or damages are awarded, a litigant with a medical negligence claim must proceed through a lengthy, time-consuming, and certainly, costly process. This mandatory pretrial screening process will remain in effect even if the proposed amendment is adopted. Florida citizens need, and are entitled to, assistance to guide them through this process. As evidenced by the numerous decisions concerning the pretrial medical negligence process, the existing law has been a series of traps and a minefield for many Floridians. See, e.g., Goradesky v. Hickox, 721 So.2d 419, 420 (Fla. 4th DCA 1998) (affirming dismissal of claim for failing to file corroborating expert affidavit and failure to conduct reasonable presuit investigation *684before filing notice of intent); Kukral v. Mekras, 647 So.2d 849, 850-51 (Fla. 3d DCA 1995) (affirming dismissal of claim and holding no reasonable investigation was conducted), quashed, 679 So.2d 278 (Fla.1996); Archer v. Maddux, 645 So.2d 544, 547 (Fla. 1st DCA 1994) (affirming dismissal of claim for failure to provide corroborating expert opinion within statute of limitations). The district courts have recognized that the presuit investigation requirements are “complex and confusing,” Coffaro v. Hillsborough County Hosp. Auth, 752 So.2d 712, 713 (Fla. 2d DCA 2000), approved, 829 So.2d 862 (Fla.2002), and that the “interrelationship of [the] tolling and extension periods has produced [a] type of mathematical puzzle.” Id. at 714. Further, they have recognized that while the procedures were not designed to function as traps for the litigants, they have nonetheless become just that — a trap. See id. at 715; Zacker v. Croft, 609 So.2d 140, 141-42 (Fla. 4th DCA 1992). Unquestionably, without competent counsel, the process is impossible.
It is also vital to note the damage caps which now exist within the medical negligence statutory provisions, which are rarely mentioned but will continue to remain in effect should the proposed amendment be adopted. If the parties agree to binding arbitration pursuant to section 766.207, economic damages, including past and future medical expenses and eighty percent of wage loss2 and loss of earning capacity can be awarded, offset, however, by collateral source payments. In this process, noneconomic damages are capped at $250,000 with future economic losses available, but they must be paid in periodic installments. Punitive damages are not available no matter how egregious the conduct may be. See § 766.207, Fla. Stat. (2003). If a claimant rejects a medical provider’s offer to enter voluntary binding arbitration, the only damages awardable at trial are limited to net economic damages and noneconomic damages are absolutely capped not to exceed $350,000 per incident. See § 766.209, Fla. Stat. (2003).
If the parties proceed to trial, and damages are awarded to a claimant, noneco-nomic damages for the negligence of practitioners, regardless of the number, are capped at $500,000 per claimant if the negligence resulted in personal injury or wrongful death, and $1 million for all practitioners if the negligence resulted in a permanent vegetative state or death. See § 766.118, Fla. Stat. (2003). Similarly, noneconomic damages for the negligence of nonpractitioners are capped at $750,000 per claimant if the negligence resulted in personal injury or wrongful death, and $1.5 million from all nonpractitioners if the negligence resulted in a permanent vegetative state or death. See § 766.118, Fla. Stat. (2003). Finally, for the negligence of practitioners providing emergency services, noneconomic damages are capped at $150,000 per claimant, and a total claim of $300,000. See § 766.118, Fla. Stat. (2003).3 All of these seldom discussed damage caps demonstrate that injured claimants are not eligible to receive enormous sums of money even if they are totally correct, suffer *685the consequences of absolutely clear negligence, and have been egregiously injured. In this highly specialized field, damages are currently artificially limited, and if the proposed amendment is adopted, these damage caps, along with the expensive and túne consuming pretrial process, will remain in effect.
Several statutes which relate to the rights of third parties to enforce hospital liens and receive reimbursement or subro-gation are also substantially implicated by the enactment of the proposed constitutional amendment. Pursuant to chapter 27032, Laws of Florida (1951), (commonly known as the “Hospital Lien Act”) many of Florida’s counties have adopted hospital lien acts that entitle hospitals to liens upon all causes of action for all reasonable charges for hospital care, treatment and maintenance. See, e.g., ch. 78-552, Laws of Fla. (Lee County’s hospital lien act); ch. 57-1688, Laws of Fla. (Palm Beach County’s hospital lien act); ch. 57-1644, Laws of Fla. (Orange County’s hospital lien act); ch. 30615, Laws of Fla. (1955) (Broward County’s hospital lien act). Additionally, there are both state and federal laws pertaining to the reimbursement of Medicaid and Medicare payments and the right of insurance and health maintenance organizations to be reimbursed for payments to subscribers who suffer injury, disease, or illness by virtue of the negligent act of a third party. See, e.g., 42 U.S.C. § 1395; § 409.910, Fla. Stat. (2003); § 641.31(8), Fla. Stat. (2003). If the proposed amendment is adopted, these provisions for payments to entitled third parties may be impacted, and due to the statutory damage caps, damage awards in some situations may not be sufficient to ensure that all eligible third parties receive full payment after the claimant receives seventy percent of the first $250,000 and ninety percent of all damages over $250,000, as mandated by the amendment. Common law and traditional subrogation rights are also implicated. Most importantly, the true purpose of the proposed amendment is, truly revealed in the convergence of the proposed amendment, the unique presuit process, the statutes pertaining to the rights of third parties, and the damage cap statutory provisions. All converge to leave little, if any, funds remaining for Florida citizens to obtain counsel. Without knowledgeable and experienced attorneys to provide representation, the citizens of Florida will have no meaningful access to the courts, and the end result will be that the courthouse door will be open to only those wealthy enough to afford to compensate an attorney on some non-contingency fee basis.
CONCLUSION
As in Armstrong,. Askew, and Casino Authorization, Taxation and Regulation, the proposed ballot title and summary here are patently misleading. They promise benefits while taking away important rights. The chief purpose of the proposed amendment is to render it economically impossible for claimants and their legal representatives to proceed with actions to redress legitimate injuries. With the artificial percentages of recovery mandated by the proposed amendment, unquestionably, legal counselors will be unable to accept responsibility for processing medical actions. Due to the complex nature of medical negligence claims, including the requisite statutory screening process, injured citizens will be unable to navigate the field alone. Moreover, health care providers will not be similarly handicapped, as the proposed amendment will in no way impact their rights to retain counsel on any terms or limit the funds available to secure defense counsel.
Every citizen of Florida needs and is entitled to assistance of counsel in all legal *686matters, particularly in connection with medical negligence actions, and to be free to engage counsel on terms the citizen deems appropriate. The proposed ballot title and summary fly under false colors and hide the ball by completely failing to inform the voters of the actual chief purpose of the proposed amendment, which is to so adversely impact representation in such actions as to eliminate most, if not all, such actions by restricting the terms of any representation agreement between the citizen and selected counsel. Without being informed regarding the current state of the law, voters will unquestionably be unable to comprehend the extensive sweep of the proposed amendment. If the sponsors of this amendment seek to restrict or eliminate medical liability actions involving contingency fee agreements, then they should say exactly that, as mandated by this Court’s precedent. They should not falsely claim they are providing a benefit to those injured by medical malpractice when they are in fact restricting their rights to secure adequate legal representation. There really is no other purpose of this proposed amendment. The title and summary are not required to disclose all ramifications, but the purpose must be disclosed. In my view, the proposed ballot title and summary are defective for failing to inform the voters of the true chief purpose of the proposed amendment and, therefore, I must dissent.
ANSTEAD, J., concurs.

. I must note that although I dissented from the majority's opinion in Armstrong, my dis*682sent was not premised upon Armstrong’s admonition that the ballot title and summary must not either "fly under false colors” or "hide the ball” with regard to the amendment’s true effect. Instead, I dissented from the Armstrong majority on an entirely separate basis, not at issue here. In my view, this Court’s review of the ballot title and summary at issue in Armstrong after the proposed amendment had appeared on the ballot and had been approved by the voters in the general election was untimely. As I expressed in my dissent in Armstrong, there I would have applied the principle of law that:
[Ojnce an election has been concluded and the result determined, it is the duty of the judicial system to uphold that result, if possible, if the process has been essentially free and fair, the voters have not been essentially deprived of their right to vote due to the alleged defect, and the result has not been so tainted by irregularities as to suggest that the result is not the intent of the electorate.
Armstrong, 773 So.2d at 33 (Lewis, L, dissenting). Despite my dissent with regard to the procedural posture of Armstrong, I concurred with the views expressed in the majority opinion with respect to "the role of judicial system in connection with proposed constitutional amendments.” Id. at 32 (Lewis, L, dissenting).


. The Legislature expressly found that "[t]he recovery of 100 percent of economic losses constitutes overcompensation because such recovery fails to recognize that such awards are not subject to taxes on economic damages.” § 766.201(l)(e), Fla. Stat. (2003).


. It should also be noted that the Legislature has created the Florida Birth-Related Neurological Injury Compensation Plan. The purpose of this plan, as expressed by the Legislature, is to provide compensation, on a no-fault basis, for birth-related neurological injuries. The compensation plan is the exclusive remedy for such injuries, and limits recovery to $100,000. See § 766.303, Fla. Stat. (2003); § 766.3l(1)(b)1., Fla. Stat. (2003).